Citation Nr: 1036149	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  09-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
disabling for arthritis of the right hand.

2.  Entitlement to an evaluation in excess of 10 percent 
disabling for arthritis of the left hand.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1975 to June 1979.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
Huntington, West Virginia.

In a statement dated in January 2007, the Veteran raised the 
issue of entitlement to an evaluation in excess of 10 percent 
disabling for tinnitus.  This issue has not been adjudicated by 
the RO.  Therefore, the Board does not have jurisdiction over it, 
and it is referred to the RO for appropriate action.  


REMAND

A preliminary review of the record discloses a need for further 
development prior to final appellate review.  In this regard, it 
appears that there are relevant private medical records that have 
not been obtained, and the Board is of the opinion that the there 
is a need for an additional VA examinations of the Veteran's 
hands.

In a statement dated in February 2008, Dr. J.D. indicating that 
he had re-evaluated the Veteran's hands with physical examination 
and X-ray examination.  In addition, Dr. J.D. indicated in the 
statement that he had previously examined the Veteran's hands in 
September 2005.  Review of the claims folder does not reveal that 
the records regarding the Veteran's treatment by Dr. J.D. in 
February 2008 and September 2005 have been associated with the 
claims folder.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 
2002); 38 C.F.R. § 3.159(c)(1) (2009).  Accordingly, after 
obtaining appropriate authorization, attempts must be made to 
obtain the complete records regarding the Veteran's treatment by 
Dr. J.D., including the treatment records associated with Dr. 
J.D.'s examinations in September 2005 and February 2008.

The Board also observes that most recent VA examination 
evaluating the Veteran's hand disorders was performed in March 
2008.  Since that time, the Veteran's spouse, in a statement 
dated in October 2009, reported that the Veteran's hand disorders 
had become more severe over the prior year and one half.  The 
Veteran's spouse stated that the Veteran has increased difficulty 
driving, he has difficulty holding onto items, and that his hands 
will cramp and he is not able to close them for several minutes.  
In addition, since that time, the Veteran's representative, in a 
statement dated in April 2009, indicated that the Veteran feels 
that his condition has worsened since his prior VA medical 
examination.  Lastly, the Veteran, in his testimony at a hearing 
before the BVA in September 2009, stated that his hand disorders 
have become more severe and that while they used to cramp only in 
the winter, they currently cramp even in the summer. 

Based on these credible statements the Board is of the opinion 
that and additional examination is necessary to assess the 
current severity and manifestations of the Veteran's of the 
arthritis of the right and left hands.  See Snuffer v. Gober, 10 
Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 
43,186 (1995).

Therefore, in order to give the Veteran every consideration with 
respect to the present appeal, it is the Board's opinion that 
further development of the case is necessary.  This case is being 
returned to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., and the Veteran will be notified when further 
action on his part is required.  Accordingly, this case is 
REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
identify all sources of treatment or 
evaluation he has received for his hands 
since the March 2008VA examination and to 
provide any releases necessary for the VA 
to secure private medical records of such 
treatment or evaluation.  The Veteran 
should be specifically asked to complete 
and return an authorization to request 
treatment records pertaining to the Veteran 
from Dr. J.D., including the records 
regarding the Veteran's examinations in 
September 2005 and February 2008.  The 
RO/AMC should then obtain and associate 
with the claims file any treatment records 
identified by the Veteran, to include all 
VA treatment records.  

2.  After completion of the above 
development, afforded the Veteran an 
examination of his hands to ascertain the 
current severity and manifestations of the 
arthritis of the hands.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and the examination, the examiner is 
requested to report complaints and clinical 
finding s pertaining to the hands in detail 
and to specify which complaints and 
clinical findings are associated with the 
service connected arthritis of the hands. 

The examiner should comment on the range of 
motion of each joint of each digit of each 
hand; whether there is ankylosis and, if 
so, if it is favorable or unfavorable; 
whether the function of the Veterans digits 
interferes with the overall function of the 
Veteran's hand; and whether the limitation 
of each digit is so severe as to equate to 
amputation of the digit.  The examiner is 
further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion, and, if 
possible, express any such impairment in 
additional degrees of limitation of motion.  
Lastly, the examiner should comment on 
whether the Veteran's hands manifest any 
associated neurological disorders.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot be 
provided without resort to speculation, the 
examiner should so state and explain why an 
opinion cannot be provided without resort 
to speculation.  

Since it is important "that each disability 
be viewed in relation to its history[,]" 
38 C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the additional 
evidence.  If the benefits sought are not granted, the Veteran 
and his representative should be furnished a Supplemental 
Statement of the Case, and be afforded a reasonable opportunity 
to respond before the record is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional development, 
and the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
Veteran is free to submit any additional evidence and/or argument 
he desires to have considered in connection with his current 
appeal.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



